Citation Nr: 1644152	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  09-29 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to March 1967.  The matter of the rating for PTSD is on appeal from a September 2007 rating decision by the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD rated 30 percent, effective December 14, 2005.  Apparently a July 2009 DRO decision (a copy of the full decision is not in the record) increased the rating to 50 percent, also effective December 14, 2005.  The matter of entitlement to a TDIU rating is on appeal from a March 2009 rating decision by the Togus, Maine VARO.  In November 2013, the case was remanded for additional development.  

The Veteran had been represented by the American Legion.  In correspondence received in December 2014, he revoked his designation of that organization as his representative, and indicated that he would be proceeding pro se.   

The issue of entitlement to a TDIU rating is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

Throughout, the Veteran's PTSD has been manifested by symptoms productive of a disability picture best characterized as occupational and social impairment with deficiencies in most areas; at no time is it shown to have been manifested by symptoms productive of total occupational and social impairment.


CONCLUSION OF LAW

A 70 percent (but no higher) schedular rating is warranted for the Veteran's PTSD throughout.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.126, 4.130, Diagnostic Code (Code) 9411 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the appeal is from the rating decision that granted service connection and assigned an initial rating and effective date for the award, statutory notice is no longer necessary because its purpose has been fulfilled.  A July 2009 statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  A deficiency in notice is not alleged.

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in August 2007, February 2008, and June 2015 (pursuant to the Board's November 2013 remand).  The Board finds the examination reports adequate for rating purposes as they note all findings (both early in the appeal and recent) needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the appeal is from the initial rating assigned with a grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's PTSD is rated 50 percent under 38 C.F.R. § 4.130, Code 9411, which provides for a 50 percent rating where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.
Ratings for psychiatric disability are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms listed in Code 9411 (and the General Rating Formula for Mental Disorders).  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment. 

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-IV)) at 32.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  [Notably, under a revision to the governing criteria during the evaluation period, use of DSM-IV has been superseded by the new DSM-V, which does not incorporate use of the GAF scale to reflect severity of disability.  As the Veteran's claim arose when the prior criteria were in effect, GAF scores may be considered as evidence bearing on the severity of the disability.  38 C.F.R. § 4.126(a).]  
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

A February 2005 clinical record notes complaints of depression and interrupted sleep.  The Veteran reported being unemployed for approximately four years after working most of his life as a printer.  He related that although he has always had difficulty with authority figures, the problem became progressively worse and resulted in him losing jobs; he stopped working because he was not able to work with others or get along with supervisors.  The examiner noted that the Veteran was appropriately dressed, goal directed, did not appear delusional, and denied hallucinations and suicidal/homicidal ideation.  The GAF score assigned was 55.  Although the PTSD screening was negative, he was referred to the PTSD clinic.     

A March 2005 clinical record notes complaints of poor sleep, anger, irritability, and depressed mood.  The Veteran denied a history of psychiatric treatment, hospitalization, or attempted suicide.  

An August 2005 clinical record notes complaints of insomnia, depressed mood, anhedonia, irritability, hypervigilance, hopelessness/helplessness, and decreased appetite.  He related that he works part-time on an as-needed basis, and spends much of the day watching television.  He reported quitting 15 jobs in the past due to irritability, depression, and PTSD symptoms.  The examiner, a nurse practitioner, noted that the Veteran was calm and cooperative with a "down" mood.  His speech was within normal limits, he was goal directed and logical, and denied suicidal or homicidal ideation and psychoses.  The impression was major depression with PTSD symptoms.  

An August 2006 private psychiatric treatment/evaluation report by Dr. H.J., a psychiatrist, notes complaints of difficulty sleeping, nightmares, flashbacks to Vietnam, anger, irritability, and hypervigilance.  The Veteran reported extensive use of alcohol and drugs.  He reported an inability to keep a job, anger outbursts, compulsiveness, legal problems, feelings of hopelessness, depression, and the belief that life was not worth living on occasion.  He denied suicidal/homicidal ideation and auditory/visual hallucinations.  The examiner noted that the Veteran was oriented in all spheres and pleasant, but slightly anxious.  His concentration and attention were normal, memory was intact, and he displayed very good judgment and insight.  The GAF score assigned was 35.  The assessment was PTSD, moderate major depressive disorder, and alcohol and cocaine dependence.

A February 2007 private clinical record notes the Veteran's reports of having no friends and staying home with little interaction.  He noted that "people bother [him]" and that "[he] will never go to a movie."

An August 2007 VA examination report notes the Veteran's reports of weekly nightmares and flashbacks of traumatic events seen in war and avoidant behaviors connected to the events.  He reported diminished interest in significant activities and endorses feelings of detachment or estrangement from others.  He also reported hyperarousal, difficulty sleeping, discomfort in crowded spaces, decreased concentration, and irritability (including lifting up and smacking his wife on two prior undated occasions).  He related that he loves his children and grandchildren, and is optimistic about his future.  He has been married over 40 years, but reported a lack of intimacy.  He reported brief auditory hallucinations, but was vague as to how frequently they occur; he denied command hallucinations to harm himself or others.  

On mental status examination, the examiner noted he was alert and oriented, his hygiene and grooming were within normal limits, and his affect was depressed and irritable.  He reported suicidal ideation ten years prior, but denied current suicidal and homicidal ideation beyond "passing thoughts."  The assessment was PTSD, chronic moderate major depressive disorder, and alcohol and cocaine abuse in remission; the GAF score was 40.  The examiner noted some schizoid and schizotypal traits, but found that the Veteran did not meet the full criteria for a diagnosis of either disorder.  The Veteran was found competent to manage his own financial affairs.  He reported difficulty keeping a job since 1987, as he held 16 jobs from 1987 to 1997 (though he was employed most of the time).  He reported that "someone would get on my nerves...I would just pick up and leave."  He reported being unemployed for much of the past 10 years.       

A February 2008 VA examination report notes that the Veteran denied worsening of his medical conditions, and reported there was no change in the severity of his psychiatric symptoms.  He explained that he is not working because, "[he] needed to chill."  He related problems with authority and reported irritability while working, which caused him to lose many jobs.  Regarding his personal life, he reported that his marital and family relationships are OK.  He spent much of his day playing billiards, watching television, and hanging around the house.  On mental status examination, it was noted that the Veteran was casually groomed, cooperative, sad and depressed, but not hopeless or helpless.  He endorsed some difficulty with his memory, nightmares, avoidance of crowds, and lack of friends.  He denied suicidal/homicidal ideation and auditory/visual hallucinations.  His GAF score was 49 and he competent to manage his own financial affairs.  The examiner noted that, "His current psychosocial functioning is indicative of impaired occupational functioning and reduced social functioning."  

An April 2008 private clinical record notes that the Veteran is sleeping better, but has continued fear of crowded places such as airplanes.  He related a continued lack of interest in friends.

A February 2009 private clinical record notes the Veteran's report that, "Things at home are 'OK.'"  He reported continued flashbacks, nightmares, and lack of social interaction.  

A November 2009 private clinical record notes that the Veteran's relationship with his spouse was "not on good terms."  He reported feeling depressed, getting little sleep, and being disturbed by the recent shooting at Fort Hood.  He denied suicidal/homicidal ideation and auditory/visual hallucinations.  An October 2010 private clinical record notes complaints of feeling tired and depressed.  He denied suicidal ideation, but said that he thinks about death sometimes.  

A March 2011 private clinical record notes complaints of anxiety, depression, and guilt.  The Veteran denied recent suicidal thoughts, but reported having some three months prior when he became very depressed.

A January 2012 private clinical record notes continuing complaints of social isolation, flashbacks, and nightmares; he denied suicidal ideation and auditory/visual hallucinations.  

An August 2012 private clinical record notes complaints of lack of concentration and constant worry.  He denied suicidal/homicidal ideation and auditory/visual hallucinations.   

An August 2013 private clinical record notes complaints of flashbacks and nightmares.  Although the examiner noted that he appeared very disheveled compared to the past, the Veteran reported that "things have been the same."

A February 2014 private clinical record notes complaints of irritation around people, discomfort in crowded spaces, trouble maintaining relationships, and avoidance of circumstances or triggers which remind him of trauma.  The Veteran was casually dressed and somewhat disheveled.  His speech was normal and logical, though the examiner noted delayed thought and word searching.  The Veteran denied suicidal/homicidal ideation and auditory/visual hallucinations.  The GAF score was 46.  The diagnosis was PTSD, moderate to severe major depressive disorder without psychotic features, and alcohol and cocaine dependence in sustained remission.  August 2014 (also a GAF score of 46), February 2015, August 2015, and February 2016 private clinical records note similar complaints and findings.

On June 2015 VA examination, the Veteran reported that his PTSD had worsened since the previous VA examination; he reported more anger outbursts (in the form of verbal aggression) and feeling less social.  He reported being close to his mother and sister, talking with them frequently.  He related that he cannot remember the last time he worked.  Symptoms noted or endorsed were: depressed mood, anxiety, suspiciousness, panic attacks (occurring weekly or less), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control.  The examiner diagnosed PTSD, and opined that the manifestations of the PTSD cause occupational and social impairment with reduced reliability and productivity (most closely approximate the rating criteria for a 50 percent disability).  Although the Veteran reported he is not able to work due to difficulty taking orders, the examiner opined that the Veteran could work a job involving a higher degree of autonomy, and his difficulty concentrating did not affect his reading or listening comprehension; he was able to do the activities of daily living and manage his own financial affairs.      





Analysis

The Veteran asserts that his service-connected PTSD should be rated 70 percent or 100 percent.  Considering the symptoms that manifested throughout the period on appeal, the Board finds that throughout the Veteran's PTSD has presented a disability picture consistent with a characterization of occupational and social impairment with deficiencies in most areas.  His symptoms have included: depressed mood, irritability, recurrent memories and dreams, difficulty sleeping, disheveled appearance, appetite disturbance, hyper-arousal, suspiciousness, anxiety attacks (less than weekly), mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty concentrating, impaired impulse control, and difficulty in crowded places.  Affected are his ability to work under supervision and his relations with his family.  Furthermore, GAF scores throughout have been noted to be predominantly in the 40s, indicating serious symptoms or serious social, occupational or school functioning impairment.  While the GAF scores, of themselves, without explanation, are not dispositive, considered in light of the actual symptoms presented, the GAF scores support the assignment of a 70 percent rating (as they reflect serious symptoms for the most part).  The Board notes the June 2015 VA examiner's summation that the Veteran's PTSD results in only occupational and social impairment with reduced reliability and productivity (a lesser level of impairment than is being found by this decision) and warrants a 50 percent rating.  That opinion is conclusory (lacking adequate explanation why most areas are not shown to have deficiencies).   Significantly, the assignment of a disability rating is an adjudicatory function, not a medical question.

The Board has considered whether the evidence shows a disability picture consistent with total occupational and social impairment, but finds that it does not.  
The Board notes that the Veteran often prefers to be alone and displays avoidant and isolating behavior.  However, it is also noteworthy that he has been married for over 40 years, reports being close to his mother and sister, relates that he loves his children and grandchildren, and is optimistic about the future.  The record reflects that he is able to communicate with others and maintain effective relationships with family.  At all times he was opined able to fully and independently perform his activities of daily living, including managing his own financial affairs and playing billiards on occasion (which reflects at least a rudimentary level of social functioning).  Total occupational and social impairment is simply not shown, and a schedular 100 percent rating is not warranted.  

The matter of entitlement to a TDIU rating is addressed in the Remand below.


ORDER

A 70 percent (but no higher) rating is granted for the Veteran's PTSD throughout, subject to the regulations governing payment of monetary awards.


REMAND

Initially, the Board notes that as a result of the above decision granting a 70 percent rating for PTSD throughout, the Veteran now meets the schedular criteria for a TDIU.  Prior to this decision, his service-connected disabilities (PTSD and erectile dysfunction) were rated a combined 50 percent and did not meet the schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a).

As is noted above, the Veteran reported working 16 jobs from 1987 to 1997 and not working steadily since 1997.  See August 2007 VA examination report.  He reported that he works part-time on an as-needed basis as a printer.  See August 2005 clinical record.  The record reflects that he is a high school graduate who worked most of his life as a printer; he reported that his most recent job as a cashier in a recreational facility ended in September 2007.  See November 2011 VA Form 21-8940.  Medical records show that symptoms of his service-connected PTSD have included: depressed mood, irritability, difficulty sleeping, hyper arousal, suspiciousness, anxiety attacks less than weekly, mild memory loss, flattened affect, difficulty concentrating, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, impaired impulse control, and difficulty in crowded places.         
The evidence of record presents conflicting medical opinion evidence regarding the effect of the Veteran's PTSD on his employability.  An August 2006 private clinical record notes the Veteran's "inability to keep the job," and an August 2007 VA examination report (in the axes section) states, "unable to keep job."  However, neither provides rationale or explanation for such statements.  A June 2015 VA examination report notes the examiner's opinion that the Veteran could work a job that allows for a higher degree of autonomy (but did not identify any such jobs consistent with the Veteran's education/training and experience.  

The Board observes that the question remaining is no longer primarily medical in nature but lies more within the expertise of a vocational specialist.  Development for an advisory opinion by a vocational specialist regarding the Veteran's potential for employment not precluded by his disabilities but consistent with his education and experience is necessary.     

Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for an evaluation of the Veteran by a VA vocational specialist to assess his potential for employment not precluded by his service-connected psychiatric disability (i.e., allowing for a high degree of autonomy) and consistent with his education and occupational experience.  If any interview of the Veteran by the consulting specialist should be helpful in formulating the opinion sought, such should be arranged.  Based on review of the record (and any interview of the Veteran) the specialist should provide an opinion (with rationale stated) that responds to the following:  

(a) Do the Veteran's service-connected disabilities combined (disregarding his age and the effect of any co-existing and nonservice-connected disabilities), but considering his education and experience, have the effect of rendering him incapable of participating in any substantially gainful employment (consistent with his education and experience)? 

(b) If the response to the question posed is no, please identify (provide examples of) the types of employment (consistent with the Veteran's education and occupational experience) that remain feasible despite his service-connected disabilities, and those types of employment that would be precluded by his disabilities.

The consulting vocational specialist must explain the rationale for all opinions in detail.

2. The AOJ should then review the entire record and re-adjudicate the  claim for a TDIU rating.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


